Citation Nr: 1027982	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  09-00 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to a compensable rating for bilateral defective 
hearing. 

2. Entitlement to service connection for paroxysmal atrial 
tachycardia due to service-connected traumatic brain injury.  

3. Entitlement to service connection for left upper extremity 
tremor due to service-connected traumatic brain injury. 

4. Entitlement to service connection for hypertension due to 
service-connected traumatic brain injury.  

5. Entitlement to service connection for heart disease, status 
post myocardial infarction (claimed as coronary artery disease) 
due to service-connected traumatic brain injury.  

6. Entitlement to service connection for positional vertigo due 
to service-connected traumatic brain injury.  

7. Entitlement to service connection for sleep apnea due to 
service-connected traumatic brain injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to April 
1953.  He served in Korea and was awarded the Purple Heart, among 
other decorations.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for paroxysmal 
atrial tachycardia, left upper extremity tremor, hypertension, 
heart disease, positional vertigo, and sleep apnea, are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDING OF FACT

The Veteran's bilateral hearing loss is manifested, at its worst, 
by level I hearing in the right ear and level V hearing in the 
left ear during the pendency of his appeal.


CONCLUSION OF LAW

A compensable evaluation for service-connected bilateral hearing 
loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.10, 4.85, 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented 
at 38 C.F.R. § 3.159 (2009), amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, the 
information and evidence VA will seek to provide, and the 
information and evidence the claimant is expected to provide.

On the claim for an increased rating, the RO provided the pre- 
and post- adjudication VCAA notice by letters, dated in February 
2007 and July 2008.  The notice included the type of evidence 
needed to substantiate the claims for increase, namely, evidence 
that the disability was worse and the effect the disability had 
on employment. 

The Veteran was notified that VA would obtain VA records and 
records of other Federal agencies and that he could submit other 
records not in the custody of a Federal agency, such as private 
medical records or with his authorization VA would obtain any 
non-Federal records on his behalf.  The notice included the 
general provision for the effective date of the claim and for the 
degree of disability assignable.

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to 
the extent there was pre- adjudication notice); of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the 
claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (claim-specific notice, namely, a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication. 
However, the procedural defect was cured as after the RO provided 
content-complying VCAA notice the claim were readjudicated, as 
evidenced by the statement of the case in November 2008. Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claims. 38 U.S.C.A. § 5103A. Specifically, the 
information and evidence associated with the claims file consists 
of service treatment records, post-service medical and treatment 
records, VA examinations, and statements of the Veteran and his 
representative in support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with respect 
to the Veteran's claim.  Therefore, under the circumstances of 
this case, VA has satisfied its duty to assist the Veteran in 
this matter.  Accordingly, further development and further 
expending of VA's resources is not warranted and adjudication of 
his claims on appeal poses no risk of prejudice to the Veteran. 
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Increased Rating Claim - Bilateral Defective Hearing 

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods. 

The current version of the Ratings Schedule provides a table for 
ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, established by 
a state-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a combination 
of the percent of speech discrimination and the pure tone 
threshold average which is the sum of the pure tone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. 
§ 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal row represents the ear having the 
poorer hearing and the vertical column represents the ear having 
the better hearing.  Id.

Table VIa will be used when the examiner certifies that the use 
of speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  
38 C.F.R. § 4.85(c).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through IX; 
where hearing in the better ear is II, and hearing in the poorer 
ear is II to IV; or where there is level III hearing in both 
ears.  A 10 percent disability rating is warranted where hearing 
in the better ear is I, and hearing in the poorer ear is X to XI; 
or where hearing in the better ear is II, and hearing in the 
poorer ear is V to XI; or where hearing in the better ear is III, 
and hearing in the poorer ear is IV to VI..  38 C.F.R. § 4.85, 
Table VII, Diagnostic Code 6100.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran has claimed that his bilateral hearing loss 
disability should be assigned a compensable disability rating.  
Service connection for defective hearing was established in 1953.  
The Veteran's claim for an increased rating was received in July 
2006.  

For reference purposes, a September 2006 private audiological 
examination revealed the following pure tone thresholds, in 
decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
20
35
60
65
LEFT
20
65
70
85


The pure tone average in the right ear was 45 decibels, and 60 
decibels in the left ear.  Word recognition scores were 92 
percent in the right ear, and 84 percent in the left ear.  The 
examiner diagnosed mild sensorineural hearing loss right ear 
(dropping to a moderate to severe degree from 3 to 6 kHz), and 
mild sensorineural hearing loss left ear through 1.5 kHz 
(dropping to a moderate to severe degree from 2 to 6 kHz).  Such 
findings translate to level I hearing in the right ear and level 
III hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  
Applying Table VII, Diagnostic Code 6100, this equates to 
noncompensable hearing loss.  

The Veteran was afforded a VA audiological examination in May 
2007; pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
10
25
55
60
LEFT
10
55
60
75


The pure tone average in the right ear was 38 decibels, and 50 
decibels in the left ear.  Speech recognition scores were 96 
percent in the right ear, and 72 percent in the left ear.  The 
examiner diagnosed moderately severe sensorineural hearing loss 
in the right ear and moderately severe to severe sensorineural 
hearing loss in the left ear.  Such findings translate to level I 
hearing in the right ear and level V hearing in the left ear.  38 
C.F.R. § 4.85, Table VI.  Again, applying Table VII, Diagnostic 
Code 6100, this equates to noncompensable hearing loss.  

The regulations also provide for evaluating service members with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under 38 C.F.R. § 4.85 (2009) because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these service members experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  

The first provision, that of 38 C.F.R. § 4.86(a) (2009), 
indicates that if pure tone thresholds in any four of the five 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or more, a rating can be based either on Table VI or 
Table VIa, whichever results in a higher disability rating.  See 
64 Fed. Reg. 25209 (May 11, 1999).  This provision corrects for 
the fact that with a 55-decibel threshold level (the level at 
which speech becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and speech 
discrimination tests may therefore not be possible or reliable.  
Id.  Because the Veteran does not have four frequencies measured 
at 55 decibels or greater, this provision does not apply.

The second provision, that of 38 C.F.R. § 4.86(b) (2009), 
indicates that when the pure tone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  Id.  This provision compensates for a 
pattern of hearing impairment that is an extreme handicap in the 
presence of any environmental noise, and a speech discrimination 
test conducted in a quiet room with amplification of sound does 
not always reflect the extent of impairment experienced in the 
ordinary environment.  Id.  This provision does not apply because 
the Veteran has not been measured to have hearing loss of 70 
decibels or more at 2000 Hertz.  

The Board is certainly cognizant of the Veteran's argument to the 
effect that his hearing loss should be assigned a compensable 
disability rating.  However, the Board is bound in its decisions 
by applicable provisions of law and regulations.  See 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 19.5 (2009).  In addition, the 
Court has explained that the assignment of disability ratings for 
hearing impairment is derived from a mechanical application of 
the Rating Schedule to numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann, supra. 

The Board notes that in Martinak v. Nicholson, 21 Vet. App. 447, 
455-56 (2007), the Court held that audiometric testing in sound 
controlled rooms are adequate testing grounds for rating 
purposes.  As such, the Board finds that the various VA 
examination results contained in the claims folder are adequate 
for rating purposes.  Most recently, the examiner noted that the 
Veteran experienced hearing difficulty in both ears, and that the 
hearing deficit was worse in the left ear.  The Veteran has 
offered no expert medical evidence demonstrating that an 
audiometry test conducted in a sound-controlled room produces 
inaccurate, misleading, or clinically unacceptable test results; 
nor has he offered any expert medical evidence demonstrating that 
an alternative testing method exists and that such method is in 
use by the general medical community.  See Martinak, supra. 
(noting that even if an audiologist's description of the 
functional effects of the Veteran's hearing disability was 
somehow defective, the Veteran bears the burden of demonstrating 
any prejudice caused by a deficiency in the examination.)

In this case, the mandated mechanical application of the Rating 
Schedule to the numeric designations assigned based on the 
reported audiometric evaluation does not warrant a disability 
rating more than previously assigned by the RO.  Accordingly, the 
Board concludes that a compensable disability rating is not 
supported by the record and increased disability ratings are not 
warranted at any time during the pendency of the appeal. 


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.



REMAND

Service Connection Claims 

The Veteran primarily contends that he has various disabilities, 
including paroxysmal atrial tachycardia, left upper extremity 
tremor, hypertension, heart disease, positional vertigo, and 
sleep apnea, which are the result of his service-connected 
traumatic brain injury.  In this regard, service treatment 
records reveal that the Veteran was hit by mortar fragments and 
sustained a wound to the left parieto-occipital area of the 
skull.  He is currently service-connected for this injury and 
residuals thereof.   

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  
This duty to assist includes providing a thorough and 
contemporaneous medical examination. Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  However, where a medical examination does 
not contain sufficient detail to decide the claim on appeal, the 
Board must return the report as inadequate for evaluation 
purposes. Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 
4.2.

The Veteran was afforded a Compensation and Pension examination 
May 2007 to evaluate his claimed disabilities and to obtain an 
opinion regarding secondary service connection.  The VA examiner 
opined that the episodes of paroxysmal atrial fibrillation, 
hypertension, left upper arm intention tremor, mild sleep 
disturbance, positional vertigo, and myocardial 
infarction/ischemic heart disease were not related to his 
service-connected head injury.  Unfortunately, in so finding, the 
examiner provided no explanation or rationale as to why there was 
no relationship between the claimed illnesses and the traumatic 
brain injury.  The Board finds that the examiner's lack of 
rationale/reasoning for his negative conclusion renders his 
opinion inadequate; further clarification is needed upon remand.  

Furthermore, while the examiner opined that the claimed 
disabilities were not caused or related to his service-connected 
traumatic brain injury, he failed to address the theory of 
aggravation.  Indeed, secondary service connection includes the 
concept of aggravation of a nonservice-connected disability by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 439 
(1995).  Therefore, upon remand, the VA examiner must also 
address whether the Veteran's claimed disabilities were 
aggravated by the service-connected traumatic brain injury.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Return the case to the examiner who 
provided the May 2007 opinion for an answer 
to the question, after another review of the 
claims file: is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the currently diagnosed (i) 
paroxysmal atrial tachycardia; (ii) left 
upper extremity tremor; (iii) hypertension; 
(iv) myocardial infarction/ischemic heart 
disease/atherosclerosis; (v) positional 
vertigo; and/or (vi) sleep apnea, are 
causally related to the service-connected 
traumatic brain injury, i.e., either caused 
by it, or aggravated by it beyond its 
baseline level of disability. 

A complete rationale for any opinion 
expressed should be provided. 

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.  

If the May 2007 examiner is unavailable, 
another VA examiner should answer all of the 
preceding questions after a review of the 
claims file is completed:

2. The AMC/RO should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


